 

Exhibit 10.2

 



REAFFIRMATION AGREEMENT

 

THIS REAFFIRMATION AGREEMENT (this “Agreement”) is dated as of the 27th day of
December, 2016 by and among ELEPHANT TALK EUROPE HOLDING B.V., a besloten
vennootschap met beperkte aansprakelijkheid organized under the laws of the
Netherlands (the “Borrower”), PARETEUM CORPORATION (formerly known as Elephant
Talk Communications Corp.), a Delaware corporation (the “Parent”), the
Guarantors party hereto (individually and collectively, jointly and severally,
Borrower, Guarantors and Parent, may be known as the “Credit Parties” and
individually a “Credit Party”) and ATALAYA ADMINISTRATIVE LLC, a New York
limited liability company (“Atalaya”), as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”) and Atalaya, as collateral agent for the Secured
Parties (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”, and together with the Administrative Agent,
collectively, the “Agents” and each an “Agent”).

 

Witnesseth That:

 

WHEREAS, the Credit Parties, Agent and Lenders are parties to that certain
Credit Agreement dated as of November 17, 2014, as amended from time to time
(the “Original Credit Agreement”);

 

WHEREAS, the Credit Parties’ Obligations under the Credit Agreement are
guaranteed and/or secured by among other things, the following documents:

 

(a)           that certain Security Agreement dated as of November 17, 2014 by
and among Parent, Pareteum North America Corp., a Delaware corporation (formerly
known as Elephant Talk North America Corp.) (“ET North America”) and Collateral
Agent (as may have been amended from time to time, the “U.S. Security
Agreement”),

 

(b)           that certain Pledge Agreement dated as of November 17, 2014 by and
among Borrower, Elephant Talk Group International B.V., a besloten vennootschap
met beperkte aansprakelijkheid organized under the laws of the Netherlands (“ET
Group Netherlands”) and Collateral Agent (as may have been amended from time to
time, the “Netherlands Pledge Agreement”),

 

(c)           that certain Deed of Pledge over Shares dated as of November 17,
2014 by and between Parent and Collateral Agent with respect to the Equity
Interests in Borrower (as may have been amended from time to time, the
“Netherlands Parent Deed (Borrower)”), and

 

(d)          that certain Deed of Pledge over Shares dated as of November 17,
2014 by and between Parent and Collateral Agent with respect to the Equity
Interests in ET Group Netherlands (as may have been amended from time to time,
the “Netherlands Parent Deed (ET Group Netherlands)”; and collectively with the
U.S. Security Agreement, Netherlands Pledge Agreement and Netherland Parent Deed
(Borrower), the “Security Documents”).

 

WHEREAS, the Credit Parties, Agents and Lenders desire to amend and restate the
Original Credit Agreement in its entirety pursuant to that certain Amended and
Restated Credit Agreement of even date herewith by and among the Credit Parties,
Agent and Lenders (as may be amended, restated or otherwise modified from time
to time, the “A&R Credit Agreement”);

 

 

 

  

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend the Security
Documents and agree as follows:

 

1.            Recitals and Definitions. The foregoing recitals are hereby
incorporated by reference as if set forth at length herein. Capitalized terms
used herein without definition shall have the meaning assigned to such terms in
the A&R Credit Agreement.

 

2.            Principal Outstandings. Pursuant to the A&R Credit Agreement, the
Borrower has requested that the Lenders extend to Borrower a Term Loan in the
aggregate principal amount of $10,081,835.55 on the Closing Date in the form of
a cashless roll to refinance the New Indebtedness.

 



3.            Amendments to Security Documents.

 

(a)          All references in the Security Documents to the “Credit Agreement”
shall be deemed to refer to the A&R Credit Agreement.

 

(b)          All references to the Obligations, the Secured Obligations (or any
like term) in any of the Security Documents are hereby amended to include,
without limitation, the Term Loan.

 

(c)          All references to the Credit Documents and to any of the documents
included in the definition of the Credit Documents are hereby amended to
include, without limitation, this Agreement.

 

(d)          All references in the Security Documents to “Parent” shall refer to
“Pareteum Corporation” and all references in the Security Documents to “ET North
America” shall refer to “Pareteum North America Corp.”.

 

(e)          The Schedules to the U.S. Security Agreement are hereby replaced in
their entirety by the Schedules attached hereto.

 

4.            Representations and Warranties. Each Credit Party represents and
warrants to the Lender as follows:

 

(a)          The representations and warranties of the Credit Parties as set
forth in each Security Document are true and correct in all material respects
(except to the extent such representations and warranties are qualified by
materiality, in which case, such representations and warranties are true and
correct in all respects).

 

 2 

 

  

(b)          Each Credit Party has the corporate or other organizational power
and authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of this Agreement. Each
Credit Party has duly executed and delivered this Agreement, and this Agreement
constitutes the legal, valid and binding obligation of such Credit Party
enforceable against each Credit Party that is a party thereto in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, moratorium, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).

 

5.             Credit Document. This Agreement shall be deemed to be a “Credit
Document” for the purposes of the Credit Agreement and the other Credit
Documents.

 

6.             Ratification by Credit Parties.

 

(a)           Each Credit Party hereby ratifies, affirms and confirms the
Security Documents and the other Credit Documents, and acknowledges and agrees
that the Security Documents and Credit Documents remain in full force and effect
and are enforceable against such Credit Party and against the Collateral
described therein in accordance with their respective terms. Each Credit Party
hereby further acknowledges and agrees that, as of the date hereof, the Credit
Documents are not subject to any defenses, rights of setoff, claims or
counterclaims that might limit the enforceability thereof, the obligations
created and evidenced thereby or the terms and provisions thereof

 

(b)          In furtherance of the provisions of subsection (a) above, and not
in limitation or derogation thereof, by its execution of this Amendment, each
Credit Party hereby (i) ratifies, affirms and confirms the Security Documents;
and (ii) acknowledges that there are no claims or offsets against, or defenses
or counterclaims to, the terms and provisions of the Security Documents or other
obligations created and evidenced by the Security Documents.

 

7.            Security and Liens. All references to the Collateral shall include
without limitation the Collateral as described in the Collateral Documents, as
amended by this Agreement. All Obligations of the Credit Parties under the
Credit Documents, shall be secured by and be entitled to the benefits of, the
Collateral and shall remain in all respects subject to the liens, charges and
encumbrances of, the Security Documents, and nothing herein contained, and
nothing done pursuant hereto or in connection herewith shall affect or be
construed to affect the liens, charges or encumbrances or conveyances effected
thereby or the priority thereof or to release or affect the liability of any
party or parties whomsoever may now, or hereafter be, liable on account of the
Obligations. Each Credit Party does hereby grant, transfer, assign and grant a
security interest in and to Collateral Agent in all of the Collateral in order
to secure the Obligations.

 

8.            No Waiver. This Agreement is only a modification of the Credit
Documents and is not intended to, and shall not be construed to, effect a
novation of any Credit Document, or to constitute a modification of, or a course
of dealing at variance with, the Credit Documents.

 

9.            Miscellaneous.

 

(a)          THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS (UNLESS EXPRESSLY
PROVIDED OTHERWISE THEREIN) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO
CONFLICTS OF LAW PROVISIONS WHICH WOULD RESULT IN THE APPLICATION OF THE LAWS OF
ANY OTHER JURISDICTION.

 

 3 

 

  

(b)          THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

(c)          This Amendment may be executed in any number of counterparts, all
of which when taken together shall constitute one agreement binding on the
parties hereto, notwithstanding that all parties are not signatories to the same
counterpart.

 

(d)          Delivery of an executed signature page of this Amendment by
facsimile transmission or by means of electronic mail (in so-called “pdf”, “TIF”
or any similar format) shall be effective as an in-hand delivery of an original
executed counterpart hereof.

 

[The Next Page is the Signature Page]

 

 4 

 

  

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

  BORROWER:       ELEPHANT TALK EUROPE HOLDING B.V.       By:       Name:    
Title:       GUARANTORS:       PARETEUM CORPORATION       By:       Name:    
Title:       PARETEUM NORTH AMERICA CORP.       By:       Name:     Title:      
ELEPHANT TALK GROUP INTERNATIONAL B.V.       By:       Name:     Title:      
ADMINISTRATIVE AGENT AND COLLATERAL AGENT:       ATALAYA ADMINISTRATIVE LLC    
  By:       Name: ___________________     Title: Authorized Signatory

 

 

